                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JIMMY DEAN CARPENTER                                                                         PLAINTIFF

v.                                                                                    No. 1:18CV146-RP

ITAWAMBA CO. JAIL, ET AL.                                                                 DEFENDANTS


                       ORDER GRANTING DEFENDANTS’ MOTION [31]
                        TO STAY CASE PENDING THE OUTCOME OF
                            THE PLAINTIFF’S CRIMINAL TRIAL

        This matter comes before the court on the motion [31] by the defendants to stay this case until

the court in plaintiff’s criminal trial enters judgment. The defendants have represented to the court

that trial in the criminal case is tentatively set for September 2019. The plaintiff’s claims in the

present case arise out of his arrest and detention on the charge of murder. Mr. Carpenter claims that

the defendants: (1) used excessive force against him, (2) denied him adequate medical treatment

afterwards, (3) tampered with his mail, (4) denied him access to the courts, and (5) retaliated against

him for complaining about prison conditions.

        Thus, the outcome of Mr. Carpenter’s criminal trial and ancillary proceedings could

powerfully affect his claims in the present case. In addition, as the plaintiff in this case is the

defendant in an ongoing criminal investigation and prosecution, his statements and submissions to the

court under oath could well undermine his defense.

        Courts in the Fifth Circuit routinely stay civil cases for these reasons:

        As in the present case, when it is premature to determine whether a plaintiffs’ civil
        damages claims may be barred under Heck, courts should stay the proceedings. Quin,
        2010 WL 412901 at *2 citing Mackey v. Dickson, 47 F.3d 744, 746 (5th Cir.1995) (in
        such cases, the court “may-indeed should-stay proceedings in the section 1983 case
        until the pending criminal case has run its course, as until that time it may be difficult
        to determine the relation, if any, between the two.”)
Pellerin v. Neustrom, No. CIV.A. 6:11-0776, 2011 WL 6749019, at *3 (W.D. La. Dec. 22, 2011). In

addition:

       [F]orcing [a plaintiff] to submit to discovery requests during the pendency of the
       criminal investigation and trial” create[s] the potential for violations of [the plaintiff’s]
       Fifth Amendment right ‘not to answer official questions put to him in any [civil]
       proceeding ... where the answers might incriminate him in future criminal
       proceedings.

Cty. of El Paso, Texas v. Jones, No. EP-09-CV-119-KC, 2013 WL 2404077, at *3 (W.D. Tex. May

31, 2013) (internal citations and quotation marks omitted).

       For these reasons, the defendants’ motion [31] to stay proceedings until the conclusion of Mr.

Carpenter’s criminal proceedings will be granted.

       In sum:

   (1) The defendants’ motion [31] to stay proceedings until the conclusion of the plaintiff’s
       criminal proceedings is GRANTED;

   (2) The defendants shall file a notice on the court’s docket every three months informing the court
       of the status of Mr. Carpenter’s criminal proceedings, including the prospective date for trial;

   (3) If the plaintiff intends to move forward with this suit after the conclusion of his criminal case,
       then, within 30 days after the conclusion of those criminal proceedings, he must file a motion
       with this court to lift the stay;

   (4) In light of this ruling, the court’s scheduling order is RESCINDED;

   (5) The court will permit no discovery in this case during the pendency of the stay;

   (6) The plaintiff shall file no documents in this case during the pendency of the stay, except those
       directly related to the stay itself.

       SO ORDERED, this, the 11th day of February, 2019.


                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
